DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-19 are pending. 
Claim 10 is currently amended by a preliminary amendment filed on 11/05/2020.
Claims 1-19 have been examined.
Claims 1-19 are rejected.
Priority
Priority to 371 PCT/US2017/044720 filed on 07/31/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
	The drawings filed on 01/30/2020 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “wherein the Mg:Cu:Zn:Sr molar ratio is 1.2:7.2-7.9:1:2.5”, which depends on claim 6, and claim 6 depends on claim 1. Claim recites “a Mg:Sr:Cu:Zn molar ratio of 0.8-2.4:5.3-15.8: 1:3-5”. The ratio of claim 8 with regard to Cu:Zn:Sr is outside the range limitation of claim 1. Therefore, claim 8 appears to broaden the scope of claim 1 and not limit the scope of the claim from which it depends as required by the MPEP.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrauzer (US Patent Application Publication 2004/0126460 A1, Published 07/01/2004).
The claims are directed to a composition comprising a mineral supplement formulated of Magnesium:Strontium:Copper:Zinc in a  molar ratio of 0.8-2.4:5.3-15.8:1:1.3-5. The claims are further directed to the composition comprising calcium or no calcium. The claims are further directed to a method of increasing bone density or improving osteogenesis comprising administering the composition to an individual in need thereof. 
Schrauzer teach a liquid supplement specifically intended for the prevention and treatment of osteoporosis consisting of a solution of plant ash derived mineral salts according to Embodiment II, above, formulated to provide a per dosage unit of 200 international units of emulsified vitamin D3, 400 mg of calcium, 25 mg magnesium, 5 mg zinc, 1-15 mg of strontium, 1-5 mg of boron, 1-2 mg copper and all other major and minor trace elements present in plant ash (paragraph 0044). Plant ash derived mineral supplements are especially suitable for the treatment and prevention of osteoporosis, to 
Schrauzer lacks a preferred embodiment comprising the instantly claimed molar ratio. Schrauzer also lacks a preferred composition free of calcium. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the amount of Magnesium:Strontium:Copper:Zinc to arrive at the instantly claimed molar ratio and have a reasonable expectation of success. One would have been motivated to do so since the instantly claimed ratio overlaps with the ratios taught by Schrauzer. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to formulate the composition of Schrauzer without calcium and have a reasonable expectation of success. One would have been motivated to do so since calcium is an optional ingredient that can be excluded from the composition of Schrauzer. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Claims 6-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrauzer (US Patent Application Publication 2004/0126460 A1, Published 07/01/2004) as applied to claims 1-5, 10- above, and further in view of Bagga et al. (US Patent Application Publication 2014/0271785 A1, Published 09/18/2014).
The claims are further directed to the composition is formulated as a surgical implant.
The teachings of Schrauzer are discussed above.
Schrauzer lacks a teaching wherein the composition is in the form of surgical implant.
Bagga et al. teach the engineered implant may also include trace elements or metals such as copper, zinc, strontium, magnesium, zinc, fluoride, mineralogical calcium sources, and the like (paragraph 0088). Bioactive porous bone graft implants in various forms suitable for bone tissue regeneration and/or repair, as well as methods of use, are provided (abstract). This treatment may be surgical or non-surgical (paragraph 0121). The bone graft implants may be formed of a synthetic material that is both biocompatible and bioabsorbable or bioresorbable (paragraph 0045).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to formulate the composition of Schrauzer as a surgical implant and have a reasonable expectation of success. One would have been motivated to do so in order to provide an implant that has improved ability to stimulate bone growth. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617